
	
		II
		112th CONGRESS
		2d Session
		S. 2333
		IN THE SENATE OF THE UNITED STATES
		
			April 23, 2012
			Mr. Levin introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain motor
		  generator units.
	
	
		1.Certain motor generator
			 units
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Motor generator units with three-phase cable assembly, the
						foregoing designed to function as a starter motor and electric motor
						supplementing the gasoline internal combustion engine and as a generator for
						recharging vehicle batteries in regenerative braking mode; certified by the
						importer for use in hybrid electric vehicles (provided for in subheading
						8511.40.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
